DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE202017100295.
	There is disclosed in the German reference a device for preparing a beverage, comprising: a filter holder 3 for receiving a filter insert with beverage brewing material; a holder 9 in which the filter holder is inserted; a vessel 4 arranged under the filter holder into which the brewed beverage can be filled; a drain 10 arranged on the filter holder; a closure element 11 arranged on the drain for opening and closing the drain; an actuating element (rotary knob) 22, having an eccentric or projecting cam 21 arranged thereon, arranged on the filter holder and connected to move the closure element between an open and closed position independently of the vessel; a housing 2 located at a lower section of the filter holder, wherein the actuating element is displaceably or pivotably mounted on the housing; and a spring 18 arranged to pretension the closure element into the closed position.
Allowable Subject Matter
Claims 6-10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Huang, Jefferson, Jr. et al., Collignon, Antrag (DE 3512920) and Leuschner (DE 2821996) are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761